Citation Nr: 1314190	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-38 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), Major Depressive Disorder (MDD), and anxiety.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for PTSD.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in January 2009, and perfected his appeal in October 2009.

The Veteran requested a Travel Board hearing on the September 2011 Substantive Appeal, which was scheduled for December 6, 2012.  However, prior to the scheduled hearing date, the Veteran submitted a November 2012 written statement withdrawing that hearing request.  38 U.S.C.A. § 20.704(d) (2012). 

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran has also been diagnosed with depression and anxiety.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The Board notes that the Veteran submitted an April 2010 NOD in reference to the April 2010 rating decision.  In a September 2010 statement, the Veteran reported that he did not want to appeal the decision dated April 29, 2010.  He reported that he sent the NOD by mistake and just wanted the VA examinations to be rescheduled.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder.

The Veteran contends that he has an acquired psychiatric disorder due to an in-service incident while stationed in North Korea.

The Veteran's service treatment records do not show any treatment or diagnosis for an acquired psychiatric disorder.  The April 1994 retirement examination evaluated the Veteran as psychiatrically normal.  An August 2008 private psychological evaluation documented diagnoses of PTSD and MDD.  The Board notes that these diagnoses were based on the Veteran's reported in-service stressor.  However, further development is necessary to fully corroborate the Veteran's stressor before a decision on the issue of service connection for an acquired psychiatric disorder can be determined.  

In December 2008, the RO made a formal finding of a lack of information required to verify stressors in connection with the Veteran's service connection claim for PTSD.  It was determined that the information required to verify the stressful events described by the Veteran were insufficient to send to JSRRC.  In this regard, the Board notes that stressor verification requires that the Veteran provide, at a minimum, a stressor that can be documented, the location where the incident took place, the approximate date of the incident, and the unit of assignment at the time the stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  

The Veteran has provided multiple statements in support of his claim detailing his in-service stressor.  He reported that as a Field Artillery 2nd Lieutenant, he was a Fire Team Leader and a Forward Observer.  It was his unit's mission to provide direct support to all 8th US Army units, which included the United Nations Command (UNC), the Joint Security Force (JSF), and other units stationed around the DMZ.  On August 18, the Veteran reported that he occupied an observation point with a clear view of the DMZ, and the tree that was obscuring the view of the DMZ.  He reported that he observed several soldiers pruning the tree, when they were approached by North Korean soldiers.  He then witnessed a violent confrontation between the tree pruners and the North Korean soldiers, which resulted in the axe attacks and murders of CPT Bonifas, 1 LT Barrett, and other soldiers.  He also reported that he rushed to the "Freedom House" to assist in any way he could.  Additionally, the Board notes that the Veteran submitted an internet article that provides details of his reported in-service stressor in Korea in August 1976.  The Board finds that an attempt to obtain any incident reports for the axe attacks and murders of soldiers in Korea and unit history reports for the Veteran's assigned unit while stationed in Korea (Wpns Spt Det, 4th Msl Comd.) for August 1976 should be sought.  

Further, the Veteran submitted a June 2009 lay statement from a fellow soldier, Ralph Sanders, which noted that he was assigned to the same unit as the Veteran and detailed the same in-service incident in Korea.  However, no effort has been made to verify Ralph Sanders service in Korea or his unit history.    

Additionally, the Board notes that, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Moreover, the amendment provides that, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The Veteran was afforded a VA examination in December 2010.  The examiner diagnosed the Veteran with Anxiety Disorder, NOS and Alcohol Abuse.  The examiner stated that the Veteran presented with a mix of anxiety symptoms and depression made complex by medical problems and prior interpersonal difficulties before military services.  However, following his exposure to the military stressor he reported an increase in anxiety and depressive symptoms.  It was possible he met the criteria for PTSD, solely, as a separate diagnosis.  However, given the combination of contributing factors to his presentation, including depressive symptoms, medical difficulties, and self-reported previous social impairment due to stuttering problems, a diagnosis of anxiety disorder appeared more appropriate.  The Board does not find this opinion adequate for rating purposes.  

Most significantly, it is unclear from the VA examiner's opinion if the Veteran has met the necessary criteria under the DSM-IV for a diagnosis of PTSD.  Additionally, the examiner failed to give an etiology opinion as to any of the Veteran's acquired psychiatric disorder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Further, the VA examiner noted medical difficulties as a contributing factor to the Veteran's psychiatric presentation.  Based on this evidence, it is unclear to the Board if the Veteran's acquired psychiatric disorder was caused and/or aggravated (permanently worsened) by any of his service-connected disabilities, to include osteoarthritis of the right hip, low back pain with degenerative disc disease, hypertension, tinnitus, dermatitis, right hip scar, or bilateral hearing loss.  Lastly, the examiner did not discuss whether the Veteran's claimed stressor is "related to the Veteran's fear of hostile military or terrorist activity."  

The Board finds that a VA medical examination and etiology opinion for the Veteran's acquired psychiatric disorders, to include PTSD, anxiety, and depression, are necessary before the Board renders a decision in this case.  Without further clarification, the Board is without medical expertise to determine if any acquired psychiatric disorder is related to his active duty service or secondary to a service-connected disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additionally, a remand is also necessary in order to obtain any outstanding private medical records.  The December 2010 VA examiner noted that the Veteran was being treated for anxiety and depression through a private provider in 2008.  However, the record only contains one August 2008 psychiatric evaluation.  Because it appears that there may be outstanding private treatment records that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The RO/AMC should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his acquired psychiatric disorders. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review

2) The AMC/RO should request that an appropriate agency, to include JSRRC, provide any available information that might corroborate the Veteran's alleged in-service stressor from his time served, to include witnessing the axe attacks and murders of fellow soldiers while stationed in Korea.  Specifically, a copy of the Veteran's unit history (Wpns Spt Det, 4th Msl Comd.) and any incident reports for August 1976 should be obtained.  Additionally, steps should be taken to verify whether Ralph Sanders served with the Veteran while in Korea.  Information regarding his unit assignment would be helpful in this regard.

These agencies should be provided with copies of the Veteran's personnel records obtained showing service dates, duties, and units of assignment, as well as copies of PTSD stressor statements in support of the claim, and any additional relevant evidence associated with the claims folder as a result of this remand.

Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.

3) After the foregoing, schedule the Veteran for a VA examination to determine whether any acquired psychiatric disorder, to include PTSD, depression, and/or anxiety, is related to the Veteran's service.  The claims file and a copy of this remand must be made available to the examiner for review.  All indicated testing should be conducted.

The examiner should address the following:

A. Please identify all of the Veteran's psychiatric diagnoses.  Specifically state whether the Veteran has a current diagnosis of PTSD.

B. If a diagnosis of PTSD is appropriate, the examiner should state whether there is a link established by medical evidence between current symptoms and an inservice stressor.  Specifically, the examiner should state whether it is as least as likely as not (i.e. at least a 50-50 probability) that the Veteran's claimed in-service stressor resulted in a current diagnosis of PTSD. 

C. If a diagnosis of PTSD is appropriate, the examiner should also specify whether (1) his alleged stressor of observing a violent confrontation between the tree pruner, American service officers, and the North Korean soldiers, which resulted in the axe attack and murder of fellow soldiers resulted in a response by the Veteran which involved a psychological or psycho-physiological state of fear, helplessness or horror.  2) If so, whether such stressor was sufficient to result in a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  

D.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of each non-PTSD psychiatric disorder, to include whether it is at least as likely as not (at least a 50-50 probability) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury 

E. For each psychiatric diagnosis found, the examiner should state whether it is at least as likely as not (at least a 50-50 probability) that such disorder was caused by his service-connected disabilities, to include osteoarthritis of the right hip, low back pain with degenerative disc disease, hypertension, tinnitus, dermatitis, right hip scar, or bilateral hearing loss.  

F. For each psychiatric diagnosis found, the examiner should state whether it is at least as likely as not (at least a 50-50 probability) that such disorder was aggravated (permanently worsened) by his service-connected disabilities, to include osteoarthritis of the right hip, low back pain with degenerative disc disease, hypertension, tinnitus, dermatitis, right hip scar, or bilateral hearing loss.  If aggravation (increase in severity of the disability) is found, the examiner should identify that aspect of the disability which is due to aggravation.  In so doing, the baseline of the disability prior to aggravation should be identified.

Please specifically address whether there was any increase in severity of the Veteran's acquired psychiatric disorder that was proximately due to or the result of the Veteran's service-connected disabilities, to include osteoarthritis of the right hip, low back pain with degenerative disc disease, hypertension, tinnitus, dermatitis, right hip scar, or bilateral hearing loss, and not due to the natural progress of the Veteran's acquired psychiatric disorder. 

In doing so, the examiner should consider and discuss the Veteran's service treatment records, the August 2008 psychological evaluation, VA treatment records, the December 2010 VA examination report, lay statements, and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration of psychiatric symptoms when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's claim.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


